Title: James Sutton & Co. to John Adams, 27 Apr. 1786
From: James Sutton & Co.
To: Adams, John


          
            
              
            
            

              Dyers Court, Aldermanbury

              Thursday 27 April 1786
            
          

          Messr: James Sutton & Co: present their respectfull compliments to his Excellency
              Mr: Adams.— would be oblig’d to him to inform them if the
            two Drafts herewith drawn by John Lamb dated Barcelona 7 March at double Usance for £300
            & £300—are not meant to be drawn at 60 days date as Mr. Lambs former Bills were, instead of four Months which the present ones are
            made out for—
          
            
              
            
          
        